Citation Nr: 0832718	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-21 598	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetic 
retinopathy and cataracts as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy 
as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.

5.  Entitlement to service connection for benign familial 
tremor as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1963 to June 1967.

2.  On September 4, 2008, the Board was notified by the Fort 
Harrison RO that the appellant died on August [redacted], 2008.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).

ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


